Opinion issued March 15, 2007



 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01133-CR
____________

IN RE HERMAN LEE BRAY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Herman Lee Bray, filed in this Court a pro se petition for writ of
mandamus, asking that we order respondent (1) to present his nunc pro tunc motion to
the trial court.  We deny the petition.
	This Court has mandamus jurisdiction against a district court judge or county
court judge in our district, and all writs necessary to enforce our jurisdiction.  See
Tex. Gov't Code Ann. § 22.221 (Vernon 2006).  We have no authority to issue a
writ of mandamus against a district clerk unless such is necessary to enforce our
jurisdiction.  In re Coronado, 980 S.W.2d 691, 692 (Tex. App.--San Antonio 1998,
orig. proceeding).  It is appellant's burden to provide this Court with a sufficient
record to establish his right to mandamus relief.  Walker v. Packer, 827 S.W.2d 833,
837 (Tex. 1992) (orig. proceeding).
	Relator has not provided us with a sufficient record showing that the trial court
entered a judgment or appealable order from which relator filed a notice of appeal
that respondent refused to properly forward to an appellate court.  See Tex. R. App.
P. 25.2(e), 52.3(j).
	Therefore, the petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Respondent is Charles Bacarisse, Harris County District Clerk.